




CHANGE OF CONTROL SEVERANCE AGREEMENT




THIS CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), is entered into
as of this 10th day of March, 2008, between Amtech Systems, Inc., an Arizona
corporation (the “Company”), with offices at 131 South Clark Drive, Tempe,
Arizona, and Bradley C. Anderson (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Executive is a skilled and dedicated employee of the Company who
has important management responsibilities and talents that benefit the Company;
and


WHEREAS, the Board of Directors of the Company (the “Board”) considers it
essential to the best interests of the Company and its stockholders to assure
that the Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below); and


WHEREAS, the Company and the Executive wish to enter into this Agreement on the
terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
Company and the Executive do hereby agree as follows:


1.Definitions.
(a)“Additional Terms” shall have the meaning set forth in Section 3 of this
Agreement.
(b)“Board” shall mean the Board of Directors of the Company.
(c)“Business Combination” shall have the meaning set forth in Section 2(b)(iii)
of this Agreement.
(d)“Cause” shall mean (i) the Executive's willful, repeated or negligent failure
to perform his duties to the Company and to comply with any reasonable or proper
direction given by or on behalf of the Company's Board of Directors and the
continuation of such failure following twenty (20) days written notice to such
effect, (ii) the Executive being guilty of serious misconduct on the Company's
premises or elsewhere, whether during the performance of his duties or not,
which is reasonably likely to cause material damage to the reputation of the
Company or render it materially more difficult for the Executive to
satisfactorily continue to perform his duties and the continuation or a second
instance of such serious misconduct following twenty (20) days written notice to
such effect; (iii) the Executive being found guilty in a criminal court of any
offense of a nature which is reasonably likely to materially adversely affect
the reputation of the Company or to materially prejudice its interests if the
Executive were to continue to be employed by the Company; (iv) the Executive's
commission of any act of fraud or theft involving the Company or its business,
or any intentional tort against the Company; or (v) the Executive's violation of
any of the material terms, covenants, representations or warranties contained in
this Agreement and failure to correct such violation within twenty (20) days
after written notice by the Company. Notwithstanding the foregoing, “Cause”
shall only be deemed to exist if it is so determined by a resolution duly
adopted by the Board of Directors of the Company, at a duly noticed meeting at
which the Executive and his counsel are first given the opportunity to address
the Board with respect to such determination.
(e)“Change of Control” shall have the meaning set forth in Section 2(b) of this
Agreement.
(f)“Company” shall have the meaning set forth in the preamble to this Agreement.
(g)“Disability” shall mean that the Executive, in the good faith determination
of the Board of Directors of the Company, based on the advice of a qualified
physician after a proper examination of the




--------------------------------------------------------------------------------




Executive, is unable to render services of the character necessary to perform
his duties to the Company and that such inability (i) may be expected to be
permanent, or (ii) may be expected to continue for a period of at least six (6)
consecutive months (or for shorter periods totaling more than six (6) months
during any period of twelve (12) consecutive months). Termination resulting from
Disability may only be effected after at least thirty (30) days written notice
by the Company of its intention to terminate the Executive's employment.
(h)“Effective Date” shall mean the date of this Agreement.
(i)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(j)“Executive” shall have the meaning set forth in the preamble to this
Agreement.
(k)“Good Reason” shall mean (i) the Company's failure to elect or reelect, or to
appoint or reappoint, the Executive to the offices of Vice President - Finance
and Chief Financial Officer of the Company; (ii) material changes by the Company
in the Executive's function, duties or responsibilities (including reporting
responsibilities) of a scope less than that associated with the positions of
Vice President - Finance and Chief Financial Officer of the Company; (iii)
Executive's base salary is reduced by the Company below the highest base salary
of Executive in effect during the term of his Employment; (iv) relocation of
Executive's principal place of employment to a place that is not within a radius
of twenty-five (25) miles of his primary residence; (v) failure by the Company
to obtain the assumption of this Agreement by any successor or assign of the
Company; or (vi) material breach of this Agreement by the Company, which breach
is not cured within five (5) days after written notice thereof is delivered to
the Company.
(l)“Incentive Compensation” shall mean any annual cash bonuses, as determined in
accordance with any annual bonus plan adopted by the Company's Compensation
Committee, to which the Executive is entitled for each fiscal year during his
term of employment.
(m)“Incumbent Board” shall have the meaning set forth in Section 2(b)(ii) of
this Agreement.
(n)“Initial Term” shall have the meaning set forth in Section 3 of this
Agreement.
(o)“Outstanding Capital Stock” shall have the meaning set forth in Section
2(b)(i) of this Agreement.
(p)“Pending Change of Control” shall have the meaning set forth in Section 2(c)
of this Agreement.
(q)“Person” shall have the meaning set forth in Section 2(b)(i) of this
Agreement.
(r)“Term” shall have the meaning set forth in Section 3 of this Agreement.
(s)“Termination Date” shall mean the date the Executive ceases work.
(t)“Voting Securities” shall have the meaning set forth in Section 2(b)(i) of
this Agreement.
2.Severance Provisions After Change of Control.
(a)In the event that Executive's employment with the Company is terminated
(other than as a consequence of death or Disability) either (x) by the Company
for any reason other than for Cause during a Pending Change of Control or within
one year following the occurrence of a Change of Control, or (y) by Executive
for Good Reason within one year following the occurrence of a Change of Control,
then Executive shall be entitled to receive from the Company the following:
(i)an amount equal to two (2) years of Executive's base salary in effect on the
Termination Date;
(ii)the maximum amount of the Incentive Compensation which Executive could earn
for the fiscal year in which the Termination Date occurs; and
(iii)full vesting of all outstanding stock options and restricted stock held by
Executive.
The Company shall make the termination payments required hereunder within ten
(10) days of the Termination Date.
(b)For purposes of this Agreement, the term “Change of Control” shall mean:




--------------------------------------------------------------------------------




(i)The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Rule 13d-3 promulgated under the Exchange Act or
any successor provision) (any of the foregoing described in this Section 2(b)(i)
hereafter a “Person”) of 20% or more of either (a) the then outstanding shares
of Capital Stock of the Company (the “Outstanding Capital Stock”) or (b) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Voting
Securities”); provided, however, that any acquisition by (x) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any Person that
is eligible, pursuant to Rule 13d-1 (b) under the Exchange Act, to file a
statement on Schedule 13G with respect to its beneficial ownership of Voting
Securities, whether or not such Person shall have filed a statement on Schedule
13G, unless such Person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of 35% or more of the Voting Securities or (z)
any corporation with respect to which, following such acquisition, more than 60%
respectively, of the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Capital Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control; or
(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or
(iii)Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination; or
(iv)(a) a complete liquidation or dissolution of the Company or (b) a sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Capital Stock and
Voting Securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the Outstanding Capital Stock and
Voting Securities, as the case may be, immediately prior to such sale or
disposition; or
(v)The first purchase under a tender offer or exchange offer for 20% or more of
the outstanding shares of stock (or securities convertible into stock) of the
Company, other than an offer by the Company or any of its subsidiaries or any
employee benefit plan sponsored by the Company or any of its subsidiaries.
(c) For purposes of this Agreement, the term “Pending Change of Control” shall
mean the occurrence of one of the following events as the result of which a
Change of Control pursuant thereto is




--------------------------------------------------------------------------------




reasonably expected to occur within ninety (90) days after the date of
determination as to whether there is a Pending Change of Control: (i) the
Company executes a letter of intent, term sheet or similar instrument with
respect to a transaction or series of transactions, the consummation of which
would result in a Change of Control; (ii) the Board approves a transaction or
series of transactions, the consummation of which would result in a Change of
Control; (iii) a Person makes a public announcement of a tender offer for the
Common Stock of the Company, the consummation of which would result in a Change
of Control; or (iv) a Person makes a public announcement of, or makes a public
filing with respect to, the intention of that Person to seek to change the
membership of the Board of Directors of the Company in a manner that would
result in a Change of Control. A Pending Change of Control shall cease to exist
upon a Change of Control.
3.Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue for an initial term of three (3) years (the “Initial
Term”). Thereafter, the Term shall continue for successive one (1) year terms
(the “Additional Terms”) unless either the Company or the Executive provides
written notice of termination of this Agreement not less than one hundred twenty
(120) days prior to the end of the Initial Term or any Additional Term, or
unless earlier terminated by the mutual written consent of the Company and the
Executive.
4.Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.
5.Entire Agreement; Waiver. This Agreement contains the entire understanding of
the parties and may not be changed orally but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought. Waiver of or failure to exercise any rights provided by
this Agreement in any respect shall not be deemed a waiver of any further or
future rights.
6.Binding Effect; Assignment. The rights and obligations of this Agreement shall
bind and inure to the benefit of any successor of the Company by reorganization,
merger or consolidation, or any assignee of all or substantially all of the
Company's business or properties. The Executive's rights hereunder are personal
to and shall not be transferable or assignable by the Executive.
7.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
8.Governing Law; Arbitration. This Agreement shall be construed in accordance
with and governed for all purposes by the laws and public policy of the State of
Arizona applicable to contracts executed and to be wholly performed within such
state. Any dispute or controversy arising out of or relating to this Agreement
shall be settled by arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award may be entered in any court
having jurisdiction thereover. The arbitration shall be held in Maricopa County
or in such other place as the parties hereto may agree.
9.Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary or proper to carry out the provisions or intent of this Agreement.
10.Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.
11.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
IN WITNESS WHEREOF, AMTECH SYSTEMS, INC. has caused by instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand the day
and year first above written.








--------------------------------------------------------------------------------




COMPANY:                         EXECUTIVE:


AMTECH SYSTEMS, INC.    




By /s/ JS Whang                     /s/ Bradley C. Anderson
                            Bradley C. Anderson
    
    












